Citation Nr: 1241218	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-07 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, including secondary to service-connected type II diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

4.  Entitlement to an increased rating for residuals of a left knee injury, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from November 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) from September 2004 and December 2004 rating decisions of the St. Louis, Missouri, and Chicago, Illinois, Regional Offices (RO) of the Department of Veterans Affairs (VA).  

In a January 2009 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, effective October 7, 2003.  

In December 2010, the Board remanded the issues for further evidentiary development.  The Board is satisfied that the requested development has been accomplished and further remand is not necessary.  Stegall v. West 11 Vet. App. 298 (1998).  

In a March 2012 rating decision, the RO granted service connection for peripheral neuropathy of the right upper extremity and the left upper extremity and assigned 20 percent ratings, effective March, 9, 2011.  The Veteran has not expressed disagreement with these ratings and the issues are not certified for appeal.  They will not be addressed in this decision.  

FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's currently manifest hypertension did not have its onset in service; was not manifest to a compensable degree within one year of discharge; and is not proximately due to or aggravated by a service-connected disability, including type II diabetes mellitus.  

2.  Since the date of his claim, the Veteran's peripheral neuropathy of the right lower extremity has been characterized by symptoms that are compatible with no more than mild, incomplete paralysis of the sciatic nerve.  

3.  Since the date of his claim, the Veteran's peripheral neuropathy of the left lower extremity has been characterized by symptoms that are compatible with no more than mild, incomplete paralysis of the sciatic nerve.  

4.  Throughout the period on appeal, the Veteran's left knee disability has been manifest by arthritis with noncompensable limitation of extension and flexion with complaints of pain on use; no instability has been reported.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, is not proximately due to or aggravated by a service-connected disability, and may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2012).  

2.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.124a, Diagnostic Code 8520 (2012).  

3.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.124a, Diagnostic Code 8520 (2012).  

4.  The criteria for an increased rating greater than 10 percent for residuals of a left knee injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In October 2003, June 2004 and October 2004 letters, prior to and subsequent to the rating decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate claims for service connection and increased ratings, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  In a March 2006 letter, he was advised of how disability ratings and effective dates are assigned.  The Board finds that any deficiency with respect to the timing of the notices provided is harmless because the claim was readjudicated post remand.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  

Additionally, the Veteran's appeal of the initial ratings assigned for peripheral neuropathy of the right and left lower extremities are downstream issues, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2011); see Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The December 2006 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the disability at issue.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.  

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).  Hence, it need not be further discussed in this decision.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, private and VA treatment reports, lay statements, the Veteran's statements, and VA examination reports.  

The Board notes that the relevant VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Specifically, the peripheral nerves and joints examinations included studies necessary to rate the Veteran's conditions relevant to the rating criteria for those disabilities.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that there has been substantial compliance to the development directives requested by the Board in conjunction with this claim and VA's duty to assist has been met.  Stegall, supra.  


Analysis

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Certain chronic disabilities, such as hypertension, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2006).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that the regulation was amended effective October 10, 2006; however, the Veteran's claim was filed prior to that date.  Therefore, the older version of the regulation is applicable.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that he is entitled to service connection for hypertension.  He contends that his currently manifest disability had its onset in service.  In the alternative, he contends the disorder is secondary to his service-connected type II diabetes mellitus.  

However, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, to include secondary to his service-connected type II diabetes mellitus.  The Board observes that the Veteran's service treatment records do not document any instances of elevated blood pressure readings or a diagnosis of essential hypertension.  The clinical records in the file or do not document a diagnosis of essential hypertension or compensable manifestations of the disease within one year of his discharge from active duty.  In fact, the medical reports in the file show that hypertension was diagnosed in 2002 - almost 30 years after separation from service.  Finally, the most probative evidence of record concludes that there is no relationship between the Veteran's currently manifest hypertension and his type II diabetes mellitus and no demonstrable aggravation.  Hence, service connection is not warranted on any basis.  

During the development of his claim, the Veteran was provided with two VA examinations with respect to ascertaining if there was any relationship between the Veteran's hypertension and his type II diabetes mellitus.  A July  2004 VA examination report concluded that the Veteran's hypertension was not related to the service-connected type II diabetes mellitus.  A March 2011 VA examination report with an addendum dated in April 2012 also concluded that it was less likely that the Veteran's hypertension was related to his service-connected diabetes mellitus or aggravated by the disease.  The claims file was reviewed and the examiner explained that there was no credible evidence in the file to support the Veteran's assertions of aggravation.  The Board has accorded these opinions significant probative value.  See Winsett, Bloom, supra.  Consequently, in light of the gap in time between service and the onset of his current problems, as well as the Board's finding that the most probative evidence does not support his claim on either a direct or secondary basis, the Board concludes that the claim may not be granted.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  
Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2012).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Peripheral Neuropathy/Right and Left Lower Extremities

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a) (2012).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2012).  

The Veteran's service-connected peripheral neuropathy of the right and left lower extremities is currently rated 10 percent disabling (for each extremity) under Diagnostic Code 8520, which pertains to neuritis of the sciatic nerve.  Under Diagnostic Codes 8520, 8620, and 8720, disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).  Diagnostic Codes 8620 and 8720 address the criteria for evaluating neuritis and neuralgia of the nerve, respectively and the criteria are consistent with those for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (2012).  

Upon VA examinations in July 2004 and March 2011, the Veteran gave a history of numbness and tingling in both feet and decreased sensation at the balls of the feet, but he was able to maintain his activities of daily living.  Clinical evaluation in July 2004 revealed good muscle function in both lower extremities and normal reflexes.  There was some decreased sensation at the bottom sole of his feet; and sensation to light touch was somewhat decreased from the more proximal region of the leg.  There was also slight decreased vibratory sense at the level of the medial malleolus and slight discoloration with slightly delayed capillary refill.  Sensation in the dorsum of the foot was intact and pulses were palpable bilaterally.  The impression was mild diabetic neuropathy of the feet.  Clinical evaluation in March 2011 revealed similar findings.  There was diminished touch sensation in both feet and ankles.  Proprioception of all toes was normal and there was no joint involvement secondary to the peripheral neuropathy.  The assessment was bilateral sciatic sensory neuropathy secondary to type II diabetes mellitus.  

In considering the medical evidence, as well as the Veteran's statements and personal hearing testimony, the Board finds that his service-connected peripheral neuropathy of the right and left lower extremities has been compatible with mild, incomplete paralysis of the sciatic nerve throughout the appeal period.  Hence, an initial rating in excess of 10 percent is not warranted for either extremity.  The Veteran has consistently complained of numbness in both extremities, and clinical evaluations have shown evidence of decreased sensation.  However, the examiners concluded that the symptoms were only slight or mild, and the Veteran was able to maintain his activities of daily living.  Moreover, there was no evidence of gait changes or difficulty ambulating due to the peripheral neuropathy of the lower extremities that would be indicative of a higher level of disability.  There was also no evidence of muscle wasting or atrophy.  

The Veteran is competent to report that he has pain.  However, he is not competent to provide an opinion requiring medical knowledge, such as attributing those symptoms to specific disability rating criteria.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, the clinical evidence pertaining to the Veteran's peripheral neuropathy is more probative for the purposes of assigning current ratings in conjunction with the relevant rating criteria - and the Board finds that the symptoms identified have been appropriately considered in assigning the current ratings.  Consequently, the Board finds more severe symptomatology necessary for higher ratings for either extremity has not been demonstrated at any time during the appeal period.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claims for entitlement to initial ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities are denied.  

Residuals of a Left Knee Injury

The Veteran's left knee residuals are currently rated at 10 percent under Diagnostic Codes 5010-5260 for painful range of motion that is otherwise noncompensable.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis) (2012).  

Under Diagnostic Code 5260, covering limitation of flexion of the knee, flexion limited to 45 degrees warrants a 10 percent rating, and when limited to 30 degrees, a 20 percent rating is assigned.  Flexion limited to 15 degrees warrants a 30 percent rating.  Diagnostic Code 5261, covering limitation of extension of the knee, states that a 10 percent rating is assigned for extension limited to 10 degrees, and a 20 percent rating is warranted for extension limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2012).  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  Normal range of motion of the knee is to zero degrees extension and zero to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2012).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2012); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Disabilities involving cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2012).  A maximum 20 percent rating is assigned for any such disability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability and a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  

VA's General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, the General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

The Board observes that since Diagnostic Code 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, supra do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  Additionally, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Initially, the Board observes that it is neither contended nor shown that the Veteran's service-connected left knee disability involves ankylosis (Diagnostic Code 5256), dislocated semilunar cartilage (Diagnostic Code 5258), or removal of semilunar cartilage (Diagnostic Code 5259).  Hence, higher ratings under those diagnostic codes may not be assigned.  

The Board finds that the preponderance of the evidence is against an increased evaluation for residuals of a left knee injury.  In this respect, VA examinations in July 2004 and March 2011 do not show that the Veteran's knee demonstrated a compensable limitation of motion (flexion or extension) under Diagnostic Code 5260 or 5261.  Upon VA examination in July 2004, range of motion of the left knee was reported to be 0 degrees to 125 degrees and upon VA examination in March 2011, range of motion of the left knee was reported to be 0 degrees to 70 degrees with complaints of pain at rest and with movement.  There was no effusion, good muscle function, and only mild tenderness.  There was no additional limitation due to weakness, fatigability, incoordination, or flare-ups during either evaluation.  Moreover, he was able to maintain his activities of daily living without limitation.  X-rays showed mild degenerative changes and osteoarthritis.  Based on the Veteran's complaints of pain, the Veteran has been awarded a 10 percent rating for the left knee pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, supra.  Hence, additional consideration of these factors to award the next higher 20 percent rating would essentially amount to pyramiding in violation of 38 C.F.R. § 4.14 (2012).  Moreover, even if the Board conceded that the Veteran's pain equated to an additional limitation of flexion and/or extension of several degrees, he would still need a significant loss of motion to warrant higher evaluations under either Diagnostic Code 5260 or 5261.  Despite the Veteran's assertions, clinical evaluation has not shown such a loss of motion to be present in this case.  Therefore, the Board finds that the Veteran's current left knee symptomatology does not equate to the criteria for a higher evaluation under Diagnostic Codes 5260 and/or 5261.  This is true throughout the period of time that his claim has been pending.  

The Board also finds that the medical evidence does not show that the Veteran experiences recurrent subluxation or lateral instability to warrant the assignment of a separate 10 percent rating under Diagnostic Code 5257.  The July 2004 and March 2011 VA examination reports revealed no signs of instability, or medial or collateral ligament laxity of the left knee; and anterior drawer sign, Lachman's, McMurray's were negative.  Consequently, the Board finds that the clinical evidence is against finding that there is even slight recurrent subluxation or lateral instability to warrant a separate 10 percent rating under Diagnostic Code 5257.  

In reaching its decision, the Board has considered the Veteran's statements and testimony.  The Board finds that the Veteran is competent to report that he has pain.  However, he is not competent to provide an opinion requiring medical knowledge, such as attributing those symptoms to specific disability rating criteria.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, the clinical evidence pertaining to the Veteran's left knee disability is more probative for the purposes of assigning a current rating in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the current rating.  

Finally, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Veteran's claim for a higher rating for residuals of a left knee injury is denied.  

Extraschedular Consideration

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities are inadequate.  The rating criteria outlined above reasonably describe the Veteran's disability level and symptomatology due to his service-connected peripheral neuropathy of the lower extremities and his left knee disorder.  There is no competent medical or competent and credible lay evidence of record that the Veteran has symptoms of these disabilities that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  


ORDER

Service connection for hypertension, including secondary to service-connected type II diabetes mellitus, is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  

An initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.  

An increased rating in excess of 10 percent for residuals of a left knee injury is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


